DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over JP’703 (JP 04-252703) in view of JP’615 (JP 05-077615) and Hubbell (US 6,367,526).
Regarding claim 1, FIG. 1 of JP’703 teaches a pneumatic tire comprising sidewalls and bead portions wherein each bead portion includes a bead base, a bead heel, and a bead back surface.  
JP’703 is silent to a tread; however, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a tread in the tire of JP’703 since official notice is taken that a tire comprising a tread is a well-known/conventional. 
FIG. 1 of JP’703 shows a pneumatic tire mounted on a regular rim having a radial portion and a curved portion.  In the rim-assembled state, the bead back surface is in close contact with substantially an entire surface of the radial portion of the regular rim.  FIG. 2 of JP’703 shows the pneumatic tire mounted on the regular rim having a small clearance δ during straight running where good riding comfort is maintained.  One of ordinary skill in the art would understand during this state the tire is normally-inflated, and loaded and FIG. 2 illustrates the bead back surface separated from the curved portion of the rim.  The bead back surface has an outer diameter side portion that has a center of curvature on the outer side in the tire width direction and curves inward in the tire radial direction from a top projecting outward in the tire width direction to the inner side in the tire width direction, the outer surface of the bead back surface facing the curved portion of the rim flange is constituted by the outer diameter side portion. 
JP’703 is silent to the bead back surface, in a non-rim-assembled state, having a recess. However, JP’615 teaches a pneumatic tire comprising a bead portion having a bead back surface including a recess formed by a radius of curvature R and having Ɵ2 set to 1-6° (abstract) to prevent the rim from coming off and improve bead durability by having the surface of the bead part adhere closely to the rim with uniform pressuring during rim assembling.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the bead back surface of JP’703 with a recess that is recessed inward in the tire width direction than an outer end in the tire width direction of the bead heel since JP’615 teaches a pneumatic tire comprising a bead back surface including a recess for the benefits of bead durability and good bead-rim engagement. 
JP’703 is silent to an interval of the bead portions (measured in a non-rim assembled state) being wider than a rim width.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of JP’703 with an interval between the pair of bead portions wider than a rim width of a regular rim since Hubbell teaches a molded bead width (the claimed interval) is greater than a design rim width so that when the tire mounted to the design rim, the beads move closer together than the tire molded bead width which causes ply cords to be slightly preloaded or tensioned to enhance the responsiveness of the tire in terms of handling performance (col. 6, lines 1-11).  
Regarding claim 4, JP’615 does not recite a depth of the recess is less than 1.0 mm in the tire width direction; however, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of JP’703 with a recess having a depth of less than 1.0 mm in the tire width direction since FIG. 2-FIG. 3 of JP’615 illustrates the depth of the recess being an extremely small distance when compared to distance R and L1, Table 1 discloses R = 10.5 mm and L1 = 6.4 mm which shows typical order of millimeter values in a bead portion of the tire (page 3 of the machine translation) and Ɵ2 = 1-6° and these teachings guide one of ordinary skill in the art to arrive at the claimed depth of the recess.  NOTE: As Ɵ2 approaches 1°, the depth of the recess becomes shallower.  
Regarding claim 5, JP’703 teaches a small clearance δ is formed between the inner curved contour 13 portion of the projection 5 and rim flange F.  JP’703 desires to suppress contact between the projection 5 and rim flange F during straight running so that good ride comfort is maintained [0011]. It would have been obvious to one of ordinary skill in the art to understand that during the state of: straight running where good riding comfort is maintained, the tire is mounted on a rim, inflated, and under load of a vehicle and that the small clearance δ should be maintained at the load index (i.e. maximally-loaded state of the tire) to obtain the known and predictable results of good riding comfort during straight running state. 
Regarding claim 6, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of JP’703 with “a tire radial distance between the bead back surface and the curved portion is 3 mm or more in a state where a load corresponding to a load index is input” since JP’703 teaches a small clearance δ is formed between the inner curved contour 13 portion of the projection 5 and rim flange F and desires to suppress contact between the projection 5 and rim flange F during straight running so that good riding comfort is maintained [0011]; JP’703 teaches 1.0 < H/h ≤ 1.3 [0004] wherein H = 19.5 mm [0015] and the claimed tire radial distance would be slightly less than H-h value. 
For example:
When H = 19.5 mm and H/h = 1.3, then h = 15 mm.  
H-h = 19.5-15 = 4.5 mm.
Accordingly, the claimed radial distance should be slightly less than 4.5 mm. 
 
Regarding claim 7, refer to the rejections for claims 1 and 6. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over JP’703 (JP 04-252703) in view of JP’615 (JP 05-077615), Hubbell (US 6,367,526), and JP’983 (JP 2007-160983). 
Regarding claim 3, FIG. 1 of JP’703 teaches a pneumatic tire comprising sidewalls and bead portions wherein each bead portion includes a bead base, a bead heel, and a bead back surface.
JP’703 is silent to a tread; however, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a tread in the tire of JP’703 since official notice is taken that a tire comprising a tread is a well-known/conventional. 
FIG. 1 of JP’703 shows a pneumatic tire mounted on a regular rim having a radial portion and a curved portion.  In the rim-assembled state, the bead back surface is in close contact with substantially an entire surface of the radial portion of the regular rim.  FIG. 2 of JP’703 shows the pneumatic tire mounted on the regular rim having a small clearance δ during straight running where good riding comfort is maintained.  One of ordinary skill in the art would understand during this state the tire is normally-inflated, and loaded and FIG. 2 illustrates the bead back surface separated from the curved portion of the rim.   
JP’703 is silent to the bead back surface, in a non-rim-assembled state, having a recess. However, JP’615 teaches a pneumatic tire comprising a bead portion having a bead back surface including a recess formed by a radius of curvature R and having Ɵ2 set to 1-6° (abstract) to prevent the rim from coming off and improve bead durability by having the surface of the bead part adhere closely to the rim with uniform pressuring during rim assembling.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the bead back surface of JP’703 with a recess that is recessed inward in the tire width direction than an outer end in the tire width direction of the bead heel since JP’615 teaches a pneumatic tire comprising a bead back surface including a recess for the benefits of bead durability and good bead-rim engagement. 
JP’703 is silent to an interval of the bead portions (measured in a non-rim assembled state) being wider than a rim width.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of JP’703 with an interval between the pair of bead portions wider than a rim width of a regular rim since Hubbell teaches a molded bead width (the claimed interval) is greater than a design rim width so that when the tire mounted to the design rim, the beads move closer together than the tire molded bead width which causes ply cords to be slightly preloaded or tensioned to enhance the responsiveness of the tire in terms of handling performance (col. 6, lines 1-11). 
The resulting tire of JP’703 in view of JP’615 and Hubbell would result with a recess portion having a center of curvature on the outer side in the tire width direction and at least a part constituting a deepest portion of the recess and an outer diameter side R portion is located on the outer side in the tire radial direction than the recess R portion and curves inward in the tire radial direction from a top projecting outward in the tire width direction to the inner side in the tire width direction.
JP’703 is silent to a radius of curvature of the curved portion of the rim flange being larger than a radius of curvature of the recess portion.  However, FIG. 1 of JP’983 teaches a pneumatic tire comprising a pair of bead portions wherein each bead portion includes a bead base, a bead heel, and a bead back surface.  The bead back surface includes a recess having a radius Rb (FIG 2).  JP’983 further teaches a rim having a radius of curvature R2.  Page 4 of the machine translation Rb = 0.8 to 1.3 times R2.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of JP’703 mounted on a rim such that it satisfies a radius of curvature of the curved portion of the rim flange being larger than a radius of curvature of the recess portion because JP’983 teaches a pneumatic tire having bead back surface including a recess Rb and teaches a rim flange having a radius of curvature R2 and discloses Rb = 0.8 to 1.3 times R2 which includes embodiments wherein the radius of curvature of the curved portion of the rim is greater than the radius of curvature of the recess portion of a bead back surface and providing a known relationship between the tire and rim yields predictable results. 
Response to Arguments
Applicant’s arguments have been considered but are moot in view of the new grounds of rejection presented in this office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRA LY whose telephone number is (571)270-7060. The examiner can normally be reached Monday-Friday, 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENDRA LY/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        12/15/2022